Citation Nr: 0827427	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to April 
1969.

This matter is on appeal from the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy, but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

The Board recognizes that the present case involves a 
personal assault, where it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999). 
Therefore, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

In his claim, the veteran asserts that he now suffers from 
PTSD as a result of physical assaults he received from his 
company commanders while a recruit at the Naval Recruit 
Training Center (NRTC), San Diego, California, in April 1969.  
He was seventeen years old at the time.  

He specifically states that he observed and received "brutal 
disciplinary actions." Such examples include watching his 
drill-instructor kick another recruit in the back of the 
head, and an incident where a drill-instructor stretched 
underwear over the veteran's head, tied him to a bed, and 
"generally beat the tar out of" him.  He felt like he was 
being "targeted" and believed that he "could be taken away 
at any time to be murdered."  He states that he met with 
medical personnel and informed them of what was happening, 
but they would not listen.  

Given that the veteran's service was exclusively at the NRTC, 
the Board concludes that he was not engaged in combat.  As a 
consequence, the stressor event he describes must be 
corroborated by other evidence in the claims file.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

The veteran's service treatment records indicate that he was 
in training at the NRTC for only three weeks prior to being 
transferred to the recruit evaluation unit due to "delirious 
episodes" which included crying and loss of train of 
thought.  He also appeared before an aptitude board, which 
noted that he had a pre-service history of suicide attempts, 
and was "unreliable, tearful" and needed "repeated 
instruction." He was subsequently discharged from the Navy 
in April 1969 as "unsuitable" for military service.  The 
Board notes that there is no documentation from his active 
duty service treatment records or evaluations that mention 
the stressor events he now describes.  

The Board has also considered the numerous statements 
provided by friends and family on the veteran's behalf.  
Specifically, the Board observes that one friend submitted a 
June 2003 statement, stating his belief that the veteran was 
"badly abused" while in service, based on his own 
experiences in the Army.  Another friend submitted a February 
2003, recounting the veteran telling him that he was abused 
in the Navy, and that he also observed "a major difference" 
in the veteran, and that the veteran had "lost enthusiasm" 
since joining the Navy.  

The veteran's mother submitted an October 2003 statement, 
where he stated that the veteran exhibited no signs of mental 
instability before he entered the Navy.  When the veteran 
returned, his mother described him looking like a "survivor 
of a concentration camp."  The veteran's brother also 
supplied an October 2003 statement and, while the brother had 
no first-hand knowledge of what happened while the veteran 
was on active duty, the brother stated that the veteran was 
upset about it.  Finally, the veteran's sister and two other 
friends submitted similar statements describing the veteran 
as a likeable and capable young man prior to entering the 
Navy, and that the veteran's personality had changed 
significantly, and for the worse, since returning.

Finally, the Board reviewed the transcript of a hearing held 
at the RO in June 2007.  At the hearing, the veteran's 
representative pointed out that the veteran was never 
counseled while in-service.  He retold the incidents 
described in his initial statements, and asserted that his 
Navy experience changed him from a "clean cut" kid to 
someone who was afraid of people.  He disputed many of the 
assertions made about him in the aptitude board, reasserting 
that his condition was caused by his active duty service 
rather than a pre-existing condition.  

The Board finds that these statements alone do not 
sufficiently corroborate the stressor event.  Specifically, 
the Board notes that there was no mention of the alleged 
events in his service treatment records, there is no record 
of any NRTC instructors ever being disciplined, and there are 
no statements from other recruits corroborating the veteran's 
claims.  Furthermore, the Board notes the absence of any 
records at the time of the veteran's active duty service to 
contest the conclusions of the aptitude board, which found 
him "unsuitable" for military service.  

The Board has also considered the veteran's outpatient 
treatment records since his time in-service.  Specifically, 
the Board notes that a clinical psychologist stated in March 
2003 that the veteran's symptoms suggest the possibility of 
PTSD, although his service treatment records were not 
reviewed.  The same psychologist diagnosed the veteran with 
PTSD in December 1999, but did not attribute the diagnosis to 
any particular stressor event.  

A December 2003 neuropsychological consultation report noted 
that the veteran had experienced head trauma prior to active 
duty service, and noted that his symptoms "meet the criteria 
for a Post-Traumatic Stress Disorder."  However, in a March 
1999 neurological examination, the veteran attributed his 
neurological problems to "a near drowning incident in 
Alaska" and "carbon monoxide poisoning."   Additionally, 
outpatient progress notes from the University of Minnesota 
Hospital and Clinic in April 1992 rule out a diagnosis of 
PTSD. 

As a consequence, the Board finds that the in-service 
stressors identified by the veteran have not been verified as 
is necessary to establish a claim for PTSD pursuant to 38 
C.F.R. § 3.304(f).  For these reasons, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
As the weight of the evidence is against the claim for 
service connection for PTSD, the Board is unable to grant the 
benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2003 and January 2007 that fully 
addressed all notice elements, the first of which was sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also provided the VA Form 
"Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to Personal 
Trauma" which he completed and returned in January 2007.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for PTSD, the Board finds that a 
remand for a VA examination is not in order, as the claimed 
stressor event was not sufficiently corroborated.  Therefore, 
remand for a VA examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the Board received the veteran's 
service treatment records, veteran's statements, statements 
from friends and family, and post-active duty psychological 
examinations.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).







ORDER

Service connection for Post-Traumatic Stress Disorder is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


